RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-8, 10-18 and 20 are pending in this application.
Claims 9 and 19 are canceled.
Claims 1-8, 10-18 and 20 are rejected.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1 and 11 recite an abstract idea without significantly more.

Analysis under Step 2A: Prong 1
These recitations of the respective claims fall within the “certain methods of organizing human activity” the enumerated grouping of abstract ideas. See, MPEP Section 2106.04 (a). Such methods of organizing human activity includes “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. Id.
In the instant application, claims 1 and 11 recite such activities as advertising, marketing or sales activities or behaviors identified as abstract idea. The particular limitations that invoke such mental processes include:

“manage user accounts associated with the individual users, the user accounts including:
external communication media preferences, …through which individual users prefer to receive the notifications, and wherein the external communication media preferences are associated with the individual users;
determine spend rates by the individual users such that a first set of one or more users has a first range of spend rates, and a second set of one or more users has a second range of spend rates, wherein the first range and the second range of spend rates reflect average amounts spent by the individual users within the virtual space per a real-world unit of time;
automatically generate the notifications that convey information about events and/or activities within the virtual space such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates;
obtain a first frequency for transmitting the first set of notifications to the first set of one or more users, wherein the first frequency is based on the first range of spend rates for the first set of one or more users;
obtain a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, and wherein the second frequency is based on the second range of spend rates for the second set of one or more users;
transmit a first set of notifications to the first set of one or more users at the first frequency, …
transmit the second set of notifications to the second set of one or more users at the second frequency, …
wherein the contents of the first and second set of notifications are different from each other.”

Each and every claim limitation recited above describe methods of organizing human activity including advertising and marketing activities or behaviors or business relations. The recited claims, for example describe methods of managing user accounts based on user preferences including frequencies of desired communications and their average spend rates to provide text notifications to a particular group of users the said notifications. These recitations recite an abstract idea of organizing human activity as identified under advertising, marketing or sales activities or behaviors and business relations. See also, MPEP Section 2106.04 (a)(2)(II)(B).

Claims 2–8, 10, and 12–18 and 20 are similar. Claims 2 and 12 recite generation of contents being further limited by qualifiers such as language spoken by individual users amongst other factors. Claims 3 and 13 recite further notifications being generated in response to a trigger event. Claims 4 and 14 recite further spend rates and frequencies being different. Claims 5 and 15 recite further generation of notifications per individual users. Claims 6 and 16 further recite communication format being a text. Claims 7 and 17 further recite notifications including an incentive offer in exchange for consideration. Claims 8 and 18 further recite user preference being a push notification. Claims 10 and 20 further recite where different notification sets are separated based on user preferences. These claim limitations also recite abstract idea of organizing human activity similar to the independent claims 1 and 11 as identified above.

Analysis under Step 2A: Prong 2
The judicial exception of abstract ideas identified in the claims in prior analysis is also not integrated into a practical application. Under prong two, determination is made whether the claim as a whole integrates the exception into a practical application of that exception. MPEP Section 2106.04 (II)(A)(2). Such considerations can include “An improvement in the functioning of a computer, or an improvement to other technology or technical field” “Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” or “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” amongst other host of examples of a practical application. MPEP Section 2106.04 (d)(I).
As applied to the independent claims 1 and 11, the claims do not include any terms or concepts that would integrate into a practical application. For example, the claims operate under the boundary of a “virtual space in which [an] online game takes place” being used to manage group of users that receive notifications based on their frequency preferences and their spending rates. Claims involving how to manage users within such virtual space is not an improvement of a functioning of a computer, or improvement in technical field. Neither does the claim recite any particular machine or manufacture that is integral to the claim, only that “one or more physical processors” operating within such “virtual space”. There is no application of the abstract idea in some other meaningful way beyond generally linking the use of judicial exception to a particular technological environment, as claimed here in virtual space such that the claim as a whole is more than a drafting effort. See, Id.
Dependent claims 2–10 and 12–20 are similar. Thus, the judicial exception identified above do not integrate the claim as a whole into a practical application.

Analysis under Step 2B
The claims also do not include any additional elements that amount to an inventive concept. See, generally, MPEP Section 2106.05.

Claims 1 and 11 further include the following elements:
“one or more physical processors configured by machine-readable instructions to:
execute an instance of a virtual space in which the online game takes place, facilitate presentation of views of the virtual space to the users through client computing platforms that are associated with the users;
wherein the external communication media preferences define one or more electronic communication media external to the virtual space
the one or more electronic communication media external to the virtual space,
through the one or more electronic communication media external to the virtual space, wherein the one or more communication media include at least one of electronic email, instant message, text message, voice notification, and visual alert, wherein transmitting the notifications to the individual users uses the one or more electronic communication media external to the virtual space in accordance with the external communication media preferences per individual user; and”

These additional limitations in the claims do not qualify as significantly more. The limitations above is no more than a simple recitation of generic computer performing steps of generic computer functions merely indicating a technological environment in which to apply the judicial exception. See, MPEP Section 2106.05 (h). Physical processors are generic computing components that can perform duties of computing functions; furthermore, “a virtual space in which [an] online game takes places” is no more than a generic technological environment that the judicial exception can be applied in.

Furthermore, the claims taken individually and also in combination, do not recite significantly more. Application of the combined steps of the judicial exception as recited in the claims as performed in the generic computer cannot comprise an inventive concept. Therefore, the claims 1–20 are not patent eligible.
Response to Arguments
Applicant's arguments regarding rejection of claims 1-20 under 35 U.S.C. § 101, see pages 12–14, filed 5/10/2022, are unpersuasive.

The Applicant argues that the claim as a whole integrates into a practical application because "[c]omputer-assisted communications with players of an online game is a technical field, regardless of whether the online game takes place in a virtual space." Remarks filed 5/10/2022 at 14. The Examiner finds this argument unpersuasive because the abstract idea is directed towards an advertisement and not towards technology of the "computer-assisted communications with players of an online game". The argued technical field/technology of the instant claims do not integrate into practical application of the idea to the technology - its use being claimed incidental to the claiming of the abstract idea as identified by the Section 101 rejection above.

The Applicant further argues that the Office Action fails to establish that the claimed obtaining of the first and second frequencies based on spend rates are generic functions that are considered not significantly more under the 2B prong of the Section 101 rejection. Id. However, these claim limitations pertaining to the obtaining of the first and second frequencies based on spend rates are part of the abstract idea determined as abstract under 2A prong one and not 2B.

Applicant's arguments regarding rejection of claims 1-20 under 35 U.S.C. § 103, see pages 15–16, filed 5/10/2022, are unpersuasive.
The claim limitations have been updated to reflect the amendments below. In particular, the updated mappings include identification within Ahmed et al. (2013/0079144) the capabilities to segment notification based on user preferences that explicitly identify desired frequency of communications (¶44, daily, weekly, etc.). To implement such concept, the underlying campaign messaging system would have to generate different sets of notifications to individual users comprising required frequencies as a result.
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ahmed et al. (2013/0079144) in view of Manganaris et al. (2002/0123923), further in view of Demerjian ("Kongregate talks about making money from online games", March 7th, 2012), and further in view of Holch et al. (2008/0020826).
Regarding claims 1 and 11, Ahmed teaches A system for transmissions of notifications to users,
wherein the transmissions are based on user parameters of the users in a virtual space in which an online game takes place, the users being players of the online game (Abstract), the system comprising:
one or more physical processors (Fig. 8; ¶86, processor 802) configured by machine-readable instructions to:
execute an instance of the virtual space in which the online game takes place, facilitate presentation of views of the virtual space to the users through client computing platforms that are associated with the users (Fig. 2; ¶27, game networking system can include a game server that hosts computer games from a publisher; ¶23 and ¶34, game instance of an online game, which may include a "virtual space" can be accessed by players 108/112 via computer systems 106/110; ¶32, particular game controls can be inputted at a client device, such as computer system 106; ¶35, two different players can interact with each other over a virtual space);
manage user accounts associated with the individual users (¶31, game account can contain a variety of information associated with a player), the user accounts including:
external communication media preferences, wherein the external communication media preferences define one or more electronic communication media external to the virtual space through which individual users prefer to receive the notifications, and wherein the external communication media preferences are associated with the individual users (¶¶43-44, individual player can have player profiles 206 associated with herself, which can include various information as identified in ¶43; "communication preferences" of the individual player can indicate preferences types and channel external to the virtual space, for example e-mail or an SMS message);
automatically generate the notifications that convey information about events and/or activities within the virtual space (¶¶41 and 46, messaging system 102 can send notifications to users based on how long the player has not played a game, such as 5 days; the game can send notification to the player who hasn't played for a predetermined time period "by enticing the player 108 with rewards and bonuses to be redeemed for the online game"; general campaign messaging system 102 can inform player of various game related promotions as well)
such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates (¶41, generally; the two messages such as informing players that a time-limited task needs to be performed is separate and distinct message from another message that entices a player with rewards and bonuses to be redeemed for returning to a game after not playing the game for a predetermined period of time; in a similar embodiment, the game can transmit notification of different contents [i.e. HTML vs plain text] that is based on different sets of users [i.e. based on individual player communication setting frequencies, such as daily or weekly]; however, Ahmed does not explicitly identify that these segmentation of notifications comprise “that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates”);
obtain a first frequency for transmitting the first set of notifications to the first set of one or more users, wherein the first frequency is based on the first range of spend rates for the first set of one or more users (¶44, i.e. daily; however, Ahmed does not identify that the individual player notification frequency is based on range of spend rates);
obtain a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, and wherein the second frequency is based on the second range of spend rates for the second set of one or more users (¶44, i.e. weekly; however, Ahmed does not identify that the individual player notification frequency is based on range of spend rates);
transmit the first set of notifications to the first set of one or more users at the first frequency through the one or more electronic communication media external to the virtual space, wherein the one or more communication media include at least one of electronic email, instant message, text message, voice notification, and visual alert, wherein transmitting the notifications to the individual users uses the one or more electronic communication media external to the virtual space in accordance with the external communication media preferences per individual user (¶44, daily/weekly based on user preferences; communication channel include email and desired format); and
transmit the second set of notifications to the second set of one or more users at the second frequency through the one or more electronic communication media external to the virtual space, wherein the one or more communication media include at least one of electronic email, instant message, text message, voice notification, and visual alert, wherein the contents of the first and second set of notifications are different from each other (¶44, content is different - sms/HTML/plain text, etc.).
However, Ahmed does not explicitly teach determine spend rates by the individual users such that a first set of one or more users has a first range of spend rates, and a second set of one or more users has a second range of spend rates, wherein the first range and the second range of spend rates reflect average amounts spent by the individual users within the virtual space per a real-world unit of time; such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents *that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates*; obtain a first frequency for transmitting the first set of notifications to the first set of one or more users, *wherein the first frequency is based on the first range of spend rates for the first set of one or more users*; and obtain a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, and *wherein the second frequency is based on the second range of spend rates for the second set of one or more users*;
Manganaris from the same field of endeavor teaches determine spend rates by the individual users such that a first set of one or more users has a first range of spend rates, and a second set of one or more users has a second range of spend rates, wherein the first range and the second range of spend rates reflect average amounts spent by the individual users within the virtual space per a real-world unit of time (¶16, individual customers are evaluated based on their spending in gaming industry, for example "daily amount of money on average" a casino expects to win from a customer - as a specific example, a customer who spends $1000 per quarter [¶36]; ¶6, "segmentation" of customers with distinct characteristics based on their evaluated intrinsic value is disclosed; ¶26, market segmentation based on ranges of intrinsic values that are associated with customers is disclosed, where such market segmentation would require different kinds of actions to be taken in order to apply different strategies [¶20, various strategies]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Ahmed using Manganaris to keep track of various user payment/purchase information so that certain virtual incentives can be given to the online gamers who are the most dedicated so that such users may return to the game more often. (For example, the Demerjian reference describes reasons and motivations as to why user’s spending amount/rates would be used in order to maximize in-game profits; players are classed into “Player, Reg, and Addict” categories further looked at from an “Average Revenue Per User” or “Average Revenue Per Paying User” perspective and incentivizing the “Addicts” to spend even more on the game is disclosed on page 1; also, “Whales” are identified as “players that spend a lot of money on a game” learned via statistical analysis of average user spending rates on page 2; maximization of profitability of the underlying games by “promotion” and winning back audience that left the game [page 3] as well as enticing lost users is also disclosed; since “Whales” maximize profit, it would make sense to prioritize Whales when attempting promotions such as “sales” or “volume discounts”).
However, the combined teachings do not explicitly teach such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents *that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates*; obtain a first frequency for transmitting the first set of notifications to the first set of one or more users, *wherein the first frequency is based on the first range of spend rates for the first set of one or more users*; and obtain a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, and *wherein the second frequency is based on the second range of spend rates for the second set of one or more users*;
Holch from the same field of endeavor teaches such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents *that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates* (¶53, ability to differentiate groups of players for purposes of offering "free play" cards is disclosed, where the "free play" cards are given to players who "spend a certain weekly amount playing games" whereas the group that does not are not given such cards; here, the prior art teaches the claimed language of first and second range of spend rates because the the teachings of Holch identify that the segmentation of whom to give the free play cards covers a range depending on the demarcation line of a "certain weekly amount" [i.e. players that spend a certain amount or more are given free play cards; players that spend less than a certain amount are not, thus covering range of x dollars spent or more vs the range of 0 to x dollars spent]);
obtain a first frequency for transmitting the first set of notifications to the first set of one or more users, *wherein the first frequency is based on the first range of spend rates for the first set of one or more users* (¶53, similar rationale above);
obtain a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, and *wherein the second frequency is based on the second range of spend rates for the second set of one or more users* (¶53, similar rationale above);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Holch to employ good strategy that is likely to increase overall revenue by providing targeted email campaigns to players that are most likely to make even more purchases in the future. By performing such actions, the system of Ahmed would have to expand only the minimal resources to maximize revenue.

Regarding claims 2 and 12, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein generation of the contents of the first and second set of notifications is further based on one or more of a language spoken by corresponding ones of the individual users, a level of experience of corresponding ones of the individual users, a level activity associated with corresponding ones of the individual users, and a time zone associated with corresponding ones of the individual users (¶47, communicated messages can be sent to individual players in different languages based on geographic location of the player 108 determined [i.e. Spanish for South America vs English for North America]; or, ¶54, different notification frequencies based on individual user communication preferences).

Regarding claims 3 and 13, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the first and second set of notifications are generated in response to occurrence of a first trigger event that impacts both the first set of one or more users and the second set of one or more users (¶46, a trigger event, such as "online game offering new features" can notify "all or certain" players of such event).

Regarding claims 4 and 14, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the first frequency is greater than the second frequency (¶54, campaign scheduler 312 can schedule a time and frequency of message to be sent to set of players on a period basis such as every week; ¶65, a group of players can also be requested to be removed from the message campaign, which would make this set of players to have frequency of notifications to be 0 which is less than the frequency basis of every week). Demerjian further teaches wherein the first range of spend rates is higher than the second range of spend rates (pp. 1 and 2, categories of players are identified, such as Player/Reg/Addict which are identified from perspective of average revenue per user/average revenue per paying user; the categories are identified with a median and/or average; plurality of categories that have higher median than the other is identified), and It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Ahmed using Demerjian to maximize online gaming revenue by employing known methods of market segmentation in online games. Ahmed would have been improved such that even greater revenue would be earned via segmentation of players into average spending categories as disclosed in Demerjian.

Regarding claims 5 and 15, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein generation of the contents of the first and second set of notifications is further based on the external communication media preferences per individual user (¶41, targeted message campaign with customized message can be broadcasted to a set of players based on a set of attributes; ¶44, the preferred communication channel includes a plurality of external communication channels such as email and SMS message; campaign messaging platform is able to send notifications to the broadcasted set of players over the plurality of preferred communication channels).

Regarding claims 6 and 16, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein a communication format of individual notifications in the first and second set of notifications includes one or more of text, still image, graphical art, animation, video, 3D graphics, and/or audio (¶47, common/dynamic content of messages may include, for example, text, graphics, video, and audio).

Regarding claims 7 and 17, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein first and second set of notifications both include an incentive offer of one or more virtual items usable in the virtual space, wherein the one or more virtual items are offered in exchange of first stored consideration from the first set of one or more users, and the one or more virtual items are offered in exchange of second stored consideration from the second set of one or more users, the first and second stored consideration being separate and distinct from each other (¶51, "rewards and bonuses" can provide an incentive for the player to return to the online game; such incentives may be discount on virtual goods, virtual good rewards, and virtual goods bonuses; game updates can include message providing information to player of new features or updates related to the online games; ¶43 and ¶57, based on user profile parameters and factors, "target player generator 308" can identify set of players of online game to receive messages based on a "dynamic set of attributes").

Regarding claims 8 and 18, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the one or more electronic communication media external to the virtual space through which individual users prefer to receive the notifications include a push notification (¶28, mobile/smart phone as a platform for receiving messages; ¶44, email/SMS message).

Regarding claims 10 and 20, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the users include a first user and a second user, wherein the first set of one or more users includes the first user, wherein the second set of one or more users includes the second user, wherein the first set of notifications is transmitted to the first user through a first external communication medium that is external to the virtual space in accordance with the external communication media preferences associated with the first user, and wherein the second set of notifications is transmitted to the second user through a second external communication medium that is external to the virtual space in accordance with the external communication media preferences associated with the second user (¶41, targeted message campaign with customized message can be broadcasted to a set of players based on a set of attributes; ¶44, the preferred communication channel includes a plurality of external communication channels such as email and SMS message; campaign messaging platform is able to send notifications to the broadcasted set of players over the plurality of preferred communication channels).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458